         Case 1:19-cv-00678-LG-LGI Document 20 Filed 03/17/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

KAYLA M. LEE                                                            PLAINTIFF

v.                                                  CAUSE NO. 1:19CV678-LG-LGI

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                               DEFENDANT

                                 FINAL JUDGMENT

         This matter is before the Court on submission of the [17] Report and

Recommendation of United States Magistrate Judge LaKeysha Greer Isaac on

February 5, 2021. The Court, having adopted said Report and Recommendation as

the finding of this Court by Order entered this date, finds that this matter should be

dismissed.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that the [17] Report

and Recommendations of the Magistrate Judge is ADOPTED as the opinion of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that the [13] Motion to

Affirm the Commissioner’s Decision is GRANTED. The decision of the

Commissioner is AFFIRMED and this case is DISMISSED.

         SO ORDERED AND ADJUDGED this the 17th day of March, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
